Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT




THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) by and between Standard
Parking Corporation, a Delaware corporation (the “Company”) and Keith B. Evans
(the “Executive”), dated as of April 22, 2013, and effective as of January 1,
2013 (the “Effective Date”).


RECITALS


A.           The Company is in the business of providing an array of commercial
and residential property management services, including, operating private and
public parking facilities for itself, its subsidiaries, affiliates and others,
and as a consultant and/or manager for parking facilities operated by others
throughout the United States and Canada, providing on-street and off-street
parking enforcement, residential and commercial property management services,
security services for commercial establishments and airport and urban
transportation services (the Company and its subsidiaries and affiliates and
other Company-controlled businesses engaged in parking garage management (in
each case including their predecessor's or successor's) are referred to
hereinafter as the “Parking Companies”).
 
B.           Prior to the Effective Date, Executive was employed by the Company
pursuant to an Amended and Restated Executive Employment Agreement dated as of
February 9, 2009.
 
C.           In order to protect the Company’s confidential information,
goodwill and customer relationships; induce the Executive to serve as the
Executive Vice President, Strategy, Information Technology and Process of the
Company. The Company desires to provide the Executive with consideration and
benefits on the terms set forth in this Agreement in exchange for the
obligations herein.


D.           The Company and the Executive desire to continue Executive’s
employment relationship with the Company, and Executive is willing to accept
such employment and perform services for the Company on the terms and conditions
set forth in this Agreement.
 
NOW, THEREFORE, in consideration of: (i) the foregoing premises, (ii) the mutual
covenants and agreements herein contained and/or (iii) the salary continuation
payment payable on termination, the Company and Executive hereby covenant and
agree as follows:


1.           Employment Period.  This Agreement shall become effective as of the
Effective Date and, unless otherwise expressly set forth in this Agreement.


The Company shall employ the Executive, and the Executive shall serve the
Company, on the terms and conditions set forth in this Agreement, for a period
commencing on the Effective Date ending one (1) year thereafter (the "Employment
Period"). The Employment Period shall automatically extend for additional terms
of one (1) year each (individually referred to as a “Renewal Period” and in the
plural as the “Renewal Periods”) unless the Company or Executive shall have
given notice in writing of their intention not to renew the Agreement not less
than one hundred eighty (180) days prior to the expiration of the Employment
Period or any applicable Renewal Period.  The Employment Period, as extended by
one or more Renewal Periods, shall hereinafter be deemed to be the Employment
Period.  Notwithstanding any such termination, all of the terms and provisions
set forth in paragraph 6 of this Agreement shall remain in full force and
effect.


 
1

--------------------------------------------------------------------------------

 
2.           Position and Duties.  During the Employment Period, the Executive
shall serve as the Executive Vice President, Strategy, Information Technology
and Process of the Company, with the duties, authority and responsibilities as
are commensurate with such position and as are customarily associated with such
position.  Executive shall hold such other positions in the Company or any of
the other Parking Companies as may be assigned to him from time to time by the
Chief Executive Officer of the Company or his designee.  During the Employment
Period, and excluding any periods of vacation and sick leave to which the
Executive is entitled, the Executive shall devote full attention and time during
normal business hours to the business and affairs of the Company and, to the
extent necessary to discharge the responsibilities assigned to the Executive
under this Agreement, use the Executive's reasonable best efforts to carry out
such responsibilities faithfully and efficiently.  The Executive shall not,
during the term of this Agreement, engage in any other business activities that
will interfere with the Executive's employment pursuant to this Agreement, it
being agreed that the Executive may engage in, and may retain any fees payable
as a result of, speaking or writing activities or service as a director of a
non-competing company (provided, however, that the Executive’s acceptance of any
such directorship shall be subject to the prior approval of the Company’s Chief
Executive Officer) so long as such engagements do not interfere with Executive’s
employment and duties pursuant to this Agreement.  Executive shall discharge his
duties and responsibilities under this Agreement in accordance with the
Company’s Code of Conduct presently in effect or as amended and modified from
time to time hereafter.
 
3.           Compensation.


(a)           Base Salary.  Commencing as of the Effective Date, the Executive
shall receive base salary at the annual rate of Three Hundred Thousand Dollars
($300,000) (the “Annual Base Salary”). The Annual Base Salary shall be payable
in accordance with the Company’s normal payroll practice for executives as in
effect from time to time, and shall be subject to review annually in accordance
with the Company's review policies and practices for executives as in effect at
the time of any such review. At no time during the Employment Period shall the
Annual Base Salary be reduced below the base salary in effect as of the
Effective Date (the “Base Minimum Salary”) except (i) for Cause (as defined in
paragraph 4(b) below), or (ii) the Executive’s duties and responsibilities have
been reduced at the Executive’s request.


(b)           Bonus.  For the 2013 calendar year, and each subsequent calendar
year ending during the Employment Period, the Executive shall be eligible to
receive an annual bonus (the “Annual Bonus”) based upon terms and conditions of
an annual bonus program established for the Executive by the Company (the
“Annual Bonus Program”).  It currently is expected that the Annual Bonus will be
paid in the month of April following the calendar year in which the Annual Bonus
is earned. In all events, the Executive's target Annual Bonus (the “Target
Annual Bonus”) throughout the Employment Period will be determined by the
Compensation Committee of the Board of Directors (the “Compensation Committee”),
provided, however, that the Target Annual Bonus will be not less than Ninety
Thousand Dollars ($90,000) (the “Minimum Target Bonus”) per calendar year, with
the actual amount of the Annual Bonus being determined in relation to the Target
Annual Bonus in accordance with the terms of the Annual Bonus Program as
approved annually by the Compensation Committee of the Board of Directors (the
“Compensation Committee”). Notwithstanding the foregoing sentence, the
Compensation Committee may alter or reduce the Target Annual Bonus in its
discretion provided such amount is not less than the Minimum Target Bonus.
Should the Compensation Committee reduce the Executive’s Target Annual Bonus,
such reduction shall be made in the same proportion as any reduction for
similarly-situated executives of the Company. Any such uniformly applied
reduction to the Executive’s Target Annual Bonus shall not constitute “Good
Reason” for purposes of Section 4(c)(ii) of this Agreement provided it is not
less than the Minimum Target Bonus.
 
 
2

--------------------------------------------------------------------------------

 
 (c)           Equity Plan. In the event the Company adopts an equity plan or
program (the “Equity Plan”) calling for periodic grants for its key executives
during the term of this Agreement, the Executive shall be entitled to
participate in the Equity Plan on a similar basis as similarly situated
executives of the Company from and after the effective date thereof in
accordance with the terms and conditions of the Equity Plan.


(d)           Other Benefits. In addition to the foregoing, during the
Employment Period:  (i) the Executive shall be entitled to participate in
savings, retirement, and fringe benefit plans, practices, policies and programs
of the Company as in effect from time to time, including, but not limited to the
Company's 401(k) plan, the Non-Qualified Deferred Compensation (NQDC) program on
the same terms and conditions as those applicable to peer executives; (ii) the
Executive shall be entitled to four (4) weeks of annual vacation, to be taken in
accordance with the Company's vacation policy as in effect from time to time;
and (iii) the Executive and the Executive's family shall be eligible for
participation in, and shall receive all benefits under group medical, disability
and other welfare benefit plans, practices, policies and programs provided by
the Company, as in effect from time to time, on the same terms and conditions as
those applicable to peer executives.


(e)           Business Expenses. Executive shall be reimbursed by the Company
for those business expenses authorized by the Company and those for which are
necessarily and reasonably incurred on behalf of the Company and which may be
properly deducted by the Company as business expenses for federal tax purposes.
 
4.           Termination of Employment.


(a)           Death or Disability.  In the event of the Executive's death during
the Employment Period, the Executive's employment with the Company shall
terminate automatically.  The Company, in its discretion, shall have the right
to terminate the Executive's employment because of the Executive's Disability
during the Employment Period.  For purposes of this Agreement, "Disability"
shall mean the absence of the Executive from the Executive's duties with the
Company on a full-time basis for 180 consecutive business days, or for periods
aggregating 180 business days in any period of twelve months, as a result of
incapacity due to mental or physical illness or injury which is determined to be
total and permanent by a physician selected by the Company or its insurers.  A
termination of the Executive's employment by the Company for Disability shall be
communicated to the Executive by written notice, and shall be effective on the
30th day after receipt of such notice by the Executive (the "Disability
Effective Date"), unless the Executive returns to full-time performance of the
Executive's duties before the Disability Effective Date.


 
3

--------------------------------------------------------------------------------

 
(b)           By the Company.  In addition to termination for Disability, the
Company may terminate the Executive's employment during the Employment Period
for Cause or without Cause.  "Cause" means:


(i)           the continued and willful or deliberate failure of the Executive
to substantially perform the Executive’s duties, or to comply with the
Executive’s obligations, under this Agreement (other than as a result of
physical or mental illness or injury); or


(ii)           illegal acts or misconduct by the Executive, in either case that
is willful and results in material damage to the business or reputation of the
Company.


Upon the occurrence of events constituting Cause as defined in subsection (i) of
this paragraph 4(b), the Company shall give the Executive advance notice of any
such termination for Cause and shall provide the Executive with a reasonable
opportunity to cure.


(c)           Voluntarily by the Executive.  The Executive may terminate his
employment by giving written notice thereof to the Company, provided, however,
that if Executive terminates his employment for Good Reason, such termination
shall not be considered a voluntary termination by Executive and Executive shall
be treated as if he had been terminated by the Company pursuant to paragraph
5(a) below.  "Good Reason" means any of the following:
 
(i)           a reduction in the Executive’s Annual Base Salary, which is not
accompanied by a similar reduction in annual base salaries of similarly situated
executives of the Company (provided, however, that in no event shall the
Executive’s Annual Base Salary be reduced to less than the Base Salary Minimum
unless permitted by paragraph 3(a) above); or
 
(ii)          a reduction in the Executive’s opportunity to earn an Annual Bonus
under the Annual Bonus Plan; or
 
(iii)         a breach by the Company of this Agreement after Executive has
given to the Company advance written notice of, and a reasonable opportunity to
cure, any such breach; or
 
(iv)         the imposition of a requirement that the Executive be based at any
place outside of a fifty (50) mile radius of the Company’s current location at
which the Executive is located, except for reasonably required travel on Company
business.


(d)           Date of Termination.  The "Date of Termination" means the date of
the Executive's death, the Disability Effective Date, the date on which the
termination of the Executive's employment by the Company for Cause, as set forth
in notice from the Company, is effective, the date that notice of termination is
provided to the Executive from Company of a termination of the Executive's
employment by the Company other than for Cause or Disability, or the date on
which the Executive gives the Company notice of termination of employment, as
the case may be.


5.           Obligations of the Company upon Termination.


 
4

--------------------------------------------------------------------------------

 
(a)           By the Company Other Than for Cause or Disability.  If, during the
Employment Period, the Company terminates the Executive's employment, other than
for Cause or Disability, or if the Company gives a written notice of non-renewal
of the Employment Period as described in paragraph 1 above, the Company shall
pay the Executive for any accrued but unused vacation as of the Date of
Termination, and in addition shall, throughout the duration of the Employment
Period:


(i)           continue to pay the Executive the Annual Base Salary and the
Annual Bonus as in effect immediately before the Date of Termination, as and
when such amounts would be paid in accordance with paragraphs 3(a) and (b)
above, provided the amount of any Annual Bonus so paid shall equal the Target
Annual Bonus,


(ii)           continue to provide health (medical and dental) benefits to the
Executive and the Executive's family, at least as favorable as those that would
have been provided to them under clause (d)(iii) of paragraph 3 above if the
Executive's employment had continued until the end of the Employment Period, and
in all events for a period not less than eighteen (18) months from the Date of
Termination, provided, that during any period when the Executive is eligible to
receive such welfare benefits under another employer-provided plan, the benefits
provided by the Company pursuant to clause (iii) of this paragraph 5(a) may be
made secondary to those provided under such other plan.


(b)           Death.  If the Executive's employment is terminated by reason of
the Executive's death during the Employment Period, the Company shall make,
within thirty (30) days after the Date of Termination, a lump-sum cash payment
to the Executive's estate equal to the sum of (i) the Executive's Annual Base
Salary through the end of the calendar month in which death occurs, (ii) any
earned and unpaid Annual Bonus for any calendar year ended prior to the Date of
Termination and a prorated Target Bonus for services rendered in the year of
death up to the Date of Termination, (iii) any accrued but unpaid vacation pay
through the end of the calendar month in which death occurs, and (iv) any other
vested benefits to which the Executive is entitled, in each case to the extent
not yet paid, except for any death benefit, in which case the death benefit
shall be paid to Executive’s estate within seven (7) days following receipt of
any such death benefit by the Company from the insurer.


(c)           Disability.  In the event the Executive's employment is terminated
by reason of the Executive's Disability during the Employment Period in
accordance with paragraph 4(a) hereof, the Company shall pay to the Executive or
the Executive's legal representative, as applicable, for the duration of the
Employment Period (i) the Executive's Annual Base Salary at the rate in effect
immediately preceding the Date of Termination, provided that any such payments
made to the Executive shall be reduced by the sum of the amounts, if any,
payable to the Executive under any disability benefit plans of the Company or
under the Social Security disability insurance program, (ii) any earned and
unpaid Annual Bonus for any calendar year ended prior to the Date of Termination
and a prorated Target Bonus for services rendered in the calendar year in which
the Date of Termination occurs, and (iii) any other vested benefits to which the
Executive is entitled, in each case to the extent not yet paid, including, but
not limited to accrued but unpaid vacation pay.  The Annual Base Salary and
bonus payments to be made under this paragraph 5(c) shall be made as and when
such amounts would be paid in accordance with paragraphs 3(a) and (b) above.


 
5

--------------------------------------------------------------------------------

 
(d)           Cause; Voluntary Termination:  If the Executive's employment is
terminated by the Company for Cause or the Executive voluntarily terminates his
employment during the Employment Period (other than for “Good Reason”), the
Company shall pay the Executive (i) the Annual Base Salary through the Date of
Termination, (ii) the Annual Bonus for any calendar year ended prior to the Date
of Termination, and (iii) any other vested benefits to which the Executive is
entitled, in each case to the extent not yet paid, including but not limited to
accrued but unpaid vacation pay, and the Company shall have no further
obligations to the Executive under this Agreement except as may be provided in
paragraph 6(g) below with respect to Salary Continuation Payments.


6.           Protection of Company Assets.


(a)           Trade Secret and Confidential Information.  The Executive
recognizes and acknowledges that the acquisition and operation of, and the
providing of consulting services for, parking facilities is a unique enterprise
and that there are relatively few firms engaged in these businesses in the
primary areas in which the Parking Companies operate.  The Executive further
recognizes and acknowledges that in exchange for his or her employment with the
Parking Companies, the Executive has been given access to and provided with and
will continue to be provided with additional confidential information and trade
secrets of the Parking Companies that constitute proprietary information that
the Parking Companies are entitled to protect, which information constitutes
special and unique assets of the Parking Companies, which is not generally
available to the public, including without limitation (i) information relating
to the Parking Companies' manner and methods of doing business, including
without limitation, strategies for negotiating leases and management agreements;
(ii) the identity of the Parking Companies' clients, customers, prospective
clients and customers, lessors and locations, and the identity of any
individuals or entities having an equity or other economic interest in any of
the Parking Companies to the extent such identity has not otherwise been
voluntarily disclosed by any of the Parking Companies; (iii) the specific
confidential terms of management agreements, leases or other business
agreements, including without limitation the duration of, and the fees, rent or
other payments due thereunder; (iv) the identities of beneficiaries under land
trusts; (v) the business, developments, activities or systems of the Parking
Companies, including without limitation any marketing or customer service
oriented programs in the development stages or not otherwise known to the
general public; (vi) information concerning the business affairs of any
individual or firm doing business with the Parking Companies; (vii) financial
data and the operating expense structure pertaining to any parking facility
owned, operated, leased or managed by the Parking Companies or for which the
Parking Companies have or are providing consulting services; (viii) information
pertaining to computer systems, including but not limited to computer software,
used in the operation of the Parking Companies; and (ix) other confidential
information and trade secrets relating to the operation of the Company's
business (the matters described in this sentence are referred to herein as
"Trade Secret and Confidential Information").


(b)           Customer Relationships.  The Executive understands and
acknowledges that the Company has expended significant resources over many years
to identify, develop, and maintain its clients.  The Executive additionally
acknowledges that the Company’s clients have had continuous and long-standing
relationships with the Company and that, as a result of these close, long-term
relationships, the Company possesses significant knowledge of and confidential
information about its clients and their needs.  Finally, the Executive
acknowledges the Executive’s association and contact with these clients is
derived solely from Executive’s employment with the Company.  The Executive
further acknowledges that the Company does business throughout the United States
and that the Executive personally has significant contact with the Company’s
clients and customers solely as a result of Executive’s relationship with the
Company.


 
6

--------------------------------------------------------------------------------

 
(c)           Confidentiality.  With respect to Trade Secret and Confidential
Information, and except as may be required by the lawful order of a court or
government agency of competent jurisdiction, the Executive agrees that Executive
shall during his or her employment and thereafter :


(i)           hold all Trade Secret and Confidential Information in strict
confidence and not publish or otherwise disclose any portion thereof to any
person whatsoever except with the prior written consent of the Company so long
as such Information is not generally available to the public;


(ii)          use all reasonable precautions to assure that the Trade Secret and
Confidential Information are properly protected and kept from unauthorized
persons or use;


(iii)         make no use of any Trade Secret and Confidential Information
except as is required in the performance of Executive’s duties for the Company;
and


(iv)         immediately upon termination of Executive’s employment with the
Company, whether voluntary or involuntary and regardless of the reason or cause,
or upon the request of the Company, promptly return to the Company all Company
property including, without limitation, any and all documents, and other things
relating to any Trade Secret and Confidential Information, all of which are and
shall remain the sole property of the Company.  The term "documents" as used in
the preceding sentence shall mean all forms of written or recorded information
and shall include, without limitation, all accounts, budgets, compilations,
computer records (including, but not limited to, computer programs, software,
disks, diskettes or any other electronic or magnetic storage media), contracts,
correspondence, data, diagrams, drawings, financial statements, memoranda,
microfilm or microfiche, notes, notebooks, marketing or other plans, printed
materials, records and reports, as well as any and all copies, reproductions or
summaries thereof.


Notwithstanding the above, nothing contained herein shall restrict the Executive
from using, at any time after Executive’s termination of employment with the
Company, information which is generally available to the pubic or industry.


(d)           Assignment of Intellectual Property Rights.  The Executive agrees
to assign to the Company any and all intellectual property rights including
patents, trademarks, copyright and business plans or systems developed, authored
or conceived by the Executive while so employed and relating to the business of
the Company, and the Executive agrees to cooperate with the Company's attorneys
to perfect ownership rights thereof in the Company or any one or more of the
Company. This agreement does not apply to an invention for which no equipment,
supplies, facility or Trade Secret and Confidential Information of the Company
was used and which was developed entirely on the Executive's own time, unless
(i) the invention relates either to the business of the Company or to actual or
demonstrably anticipated research or development of the Parking Companies, or
(ii) the invention results from any work performed by the Executive for the
Parking Companies.
 
 
7

--------------------------------------------------------------------------------

 
(e)          Non-Compete.  Executive agrees that while employed by the Company
and for a period of twenty-four (24) months after his or her Date of Termination
for any reason, Executive will not directly or indirectly without first
obtaining the express written permission of the Employer’s General Counsel,
which permission may be withheld in the Employer’s sole discretion:


(i)           conduct business with any client or customer of the Company with
which Executive had any direct contact or responsibility within the twelve
months preceding the Date of Termination or about whom Executive acquired any
Trade Secret or Confidential Information during his or her employment with the
Company; or


(ii)          become employed by or render services to any competitor of the
Company whether a person, partnership, joint venture, consulting firm or other
business, if in so doing the Executive duties would involve any level of
strategic advisory, technical, sales, customer, client marketing, or other
consulting functions competitive with the Company in the parking,
transportation, and facility management services business


(f)           Non-Solicitation.  The Executive agrees that while he or she is
employed by the Company and for a period of twenty-four (24) months after the
Date of Termination, the Executive shall not, directly or indirectly:


(i)           without first obtaining the express written permission of the
Company’s General Counsel, which permission may be withheld solely in the
Company’s discretion, directly or indirectly contact or solicit business from
any client or customer of the Company with whom the Executive had direct contact
or responsibility or about whom the Executive acquired any Trade Secret or
Confidential Information during his employment with the Company.  Likewise, the
Executive shall not, without first obtaining the express written permission of
the Company’s General Counsel which permission may be withheld solely in the
Company’s discretion, directly or indirectly contact or solicit business from
any person responsible for referring business to the Company or who regularly
refers business to the Company with whom the Executive had any direct contact or
about whom the Executive acquired any Trade Secret or Confidential Information
during his employment with the Company; or


(ii)          take any action to hire, recruit or to directly or indirectly
assist in the hiring, recruiting or solicitation for employment of any officer,
employee or representative of the Parking Companies who possesses Trade Secret
and Confidential Information of the Company.


 
8

--------------------------------------------------------------------------------

 
 If the Executive, after the termination of his employment hereunder, has any
question regarding the applicability of the above provisions to a potential
employment opportunity, the Executive acknowledges that it is his responsibility
to contact the Company so that the Company may inform the Executive of its
position with respect to such opportunity. The Executive agrees that the
non-compete period set forth in Section 6(e) above shall be tolled, and shall
not run, during any period of time in which he is in violation of the terms
thereof, so that the Company shall have al of the agreed-upon temporal
protections recited therein.


(g)           Salary Continuation Payments. As additional consideration for the
representation and restrictions contained in this paragraph 6, if (i) the
termination of Executive’s employment occurs prior to the expiration of the
Employment Period for any reason other than Death, Disability, Cause or the
Executive’s Voluntary Termination, or (ii) the Company gives a written notice of
non-renewal of the Employment Period as provided in paragraph 1 above such that
the Employment Period will terminate prior to the twentieth (20th) anniversary
of its commencement, then the Company agrees to pay Executive amounts which,
when combined with all amounts payable by the Company pursuant to either clause
(i) of paragraph 5(a) above or clauses (i) and (ii) of paragraph 5(c) above,
will total Executive’s Annual Base Salary and Target Annual Bonus as in effect
immediately preceding the Date of Termination for a period of twenty-four (24)
months following the Date of Termination (the “Salary Continuation Payments”).
The Salary Continuation Payments shall be payable as and when such amounts would
be paid in accordance with paragraph 3(a) and (b) above.


If (i) the Company terminates the Executive’s employment for Cause, due to
Executive’s Disability, or by giving written notice of non-renewal of the
Employment Period as provided in paragraph 1 above such that the Employment
Period will terminate on or after the twentieth (20th) anniversary of its
commencement, or (ii) the Executive gives notice of his or her Voluntary
Termination, then the Salary Continuation Payments shall be the total of (x) any
and all amounts due the Executive by reason of and in accordance with the
provisions of paragraph 5(d) above, payable as provided therein, plus (y) the
sum of $50,000, payable (a) in the event of a termination by the Company under
clause (i) of this sentence, over a twelve-month period following the Date of
Termination, in eleven (11) equal monthly installments of $1,000.00, followed by
a twelfth and final monthly payment in the amount of $39,000, or (b) in the
event of a termination by the Executive under clause (ii) of this sentence, over
a six-month period beginning on the first day of the seventh month following the
Date of Termination, in five (5) equal monthly installments of $2,000, followed
by a sixth and final monthly payment in the amount of $40,000.  If the Executive
breaches this Agreement at any time during the period in which payments are
being made hereunder, the Company’s obligation to make any additional Salary
Continuation Payments shall immediately cease, and the Executive shall
immediately return to the Company all Salary Continuation Payments paid up to
that time to the extent they exceeded $1,000.00.  The termination of Salary
Continuation Payments shall not waive any other rights at law or equity which
the Company may have against Executive by virtue of his breach of this
Agreement.  The Company’s obligation to make Salary Continuation Payments shall
cease with respect to periods after Executive’s death.
 
 
9

--------------------------------------------------------------------------------

 
(h)           Remedies.  The Executive acknowledges that the Company would be
irreparably injured by a violation of the covenants of this paragraph 6 and
agrees that the Company, or any one or more of the Parking Companies, in
addition to any other remedies available to it or them for such breach or
threatened breach, shall be entitled to a preliminary injunction, temporary
restraining order, or other equivalent relief in a court of law or through
arbitration, restraining the Executive from any actual or threatened breach of
any of the provisions of this paragraph 6. In the event any violation of
paragraph 6 of this Agreement is determined by a tribunal of competent
jurisdiction, the period of non-competition and/ or non-solicitation shall be
extended by a period of time equal to that period beginning when such violation
commenced and ending when the activities constituting such violation shall have
terminated.   If a bond is required to be posted in order for the Company or any
one or more of the Company to secure an injunction or other equitable remedy,
the parties agree that said bond need not exceed a nominal sum.  This paragraph
shall be applicable regardless of the reason for the Executive's termination of
employment, and independent of any alleged action or alleged breach of any
provision hereby by the Company.  If at any time any of the provisions of this
paragraph 6 shall be determined to be invalid or unenforceable by reason of
being vague or unreasonable as to duration, area, scope of activity or
otherwise, then this paragraph 6 shall be considered divisible (with the other
provisions to remain in full force and effect) and the invalid or unenforceable
provisions shall become and be deemed to be immediately amended to include only
such time, area, scope of activity and other restrictions, as shall be
determined to be reasonable and enforceable by the court or other body having
jurisdiction over the matter, and the Executive expressly agrees that this
Agreement, as so amended, shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.
 
7.           Incorporation of Recitals.     The Recitals set forth above are
hereby incorporated as material terms of this Agreement.
 
8.           Severability.  The invalidity or unenforceability of any provision
of this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).
 
9.           Notices.  Any notice which any party shall be required or shall
desire to serve upon the other shall be in writing and shall be delivered
personally or sent by registered or certified mail, postage prepaid, or sent by
facsimile or prepaid overnight courier, to the parties at the addresses set
forth below (or such other addresses as shall be specified by the parties by
like notice):



 
In the case of Executive to:
Keith B. Evans
2801 Park Lane
Glenview, Illinois 60025
 
 
In the case of the Company to:
Standard Parking Corporation
900 North Michigan Avenue
Suite 1600
Chicago, Illinois  60611
Attention:  General Counsel



10.           Applicable Law; Submission to Jurisdiction.  This Agreement shall
be construed in accordance with the laws and decisions of the State of Illinois
in the same manner applicable to contracts made and to be performed entirely
within the State of Illinois and without regard to the conflict of law
provisions thereof.  Executive and the Company agree to submit himself and
itself, as applicable, to the non-exclusive general jurisdiction of any United
States federal or Illinois state court sitting in Chicago, Illinois and
appellate courts thereof, in any legal action or proceeding relating to this
Agreement or Executive’s employment with the Company.


 
10

--------------------------------------------------------------------------------

 
11.           Nonalienation.  The interests of the Executive under this
Agreement are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Executive or the Executive's beneficiary.
 
12.           Amendment.  This Agreement may be amended or cancelled only by
mutual agreement of the parties in writing without the consent of any other
person.
 
13.           Waiver of Breach.  No waiver by any party hereto of a breach of
any provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time.  The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.
 
14.           Successors.  This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise, of
all or substantially all of the Company's assets and business.  The Executive's
duties hereunder are personal and may not be assigned.
 
15.           Entire Agreement.  Except as otherwise noted herein, this
Agreement, constitutes the entire agreement between the parties concerning the
subject matter hereof and supersedes all prior and contemporaneous agreements
and understandings, either oral or in writing, if any, between the parties
relating to the subject matter hereof.
 
16.           Acknowledgement by Executive.  The Executive has read and fully
understands the terms and conditions set forth herein, has had time to reflect
on and consider the benefits and consequences of entering into this Agreement
and has had the opportunity to review the terms hereof with an attorney or other
representative, if he so chooses.  The Executive has executed and delivered this
Agreement as his free and voluntary act, after having determined that the
provisions contained herein are of a material benefit to him, and that the
duties and obligations imposed on him hereunder are fair and reasonable and will
not prevent him from earning a livelihood following the Date of Termination.
 
 
11

--------------------------------------------------------------------------------

 
17.           Compliance with Section 409A.  Payments under Sections 5 and 6
shall be paid or provided only at the time of a termination of the Executive’s
employment that constitutes a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code (the “Code”). Further, if the
Executive is a “specified employee” as such term is defined under Section 409A
of the Code, any payments described in Section 5 or Section 6 shall be delayed
for a period of six (6) months following the Executive’s separation from service
to the extent and up to an amount necessary to ensure such payments are not
subject to penalties and interest under Section 409A of the Code, and shall
thereafter be paid for the duration set forth in Section 5 or Section 6.


IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the day and year first written above.


STANDARD PARKING CORPORATION
 
 
By:      /s/ JAMES A. WILHELM
James A. Wilhelm
President and Chief Executive Officer




EXECUTIVE:
 
/s/ KEITH B. EVANS
Keith B. Evans


 

 
12

--------------------------------------------------------------------------------